Title: To Thomas Jefferson from Thomas Hall, 1 April 1821
From: Hall, Thomas
To: Jefferson, Thomas


Sir,
Philadelphia
1st pril 1821
I understand that the appointment of Professors in the Central University of Virginia is about to take place, and I take the liberty of offering myself as a candidate for the chair of Chemistry in that institution.Aware of the importance of this station, I have not neglected to collect such testimonials in relation to my qualifications as I hope will be satisfactory. I have to request that you will submit them to the consideration of those gentlemen by whom the selection is to be made.Very respectfully Your obet SevtThos M. Hall M.D.